 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.1 Filed 03/25/21 Page 1 of 106




                  UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF MICHIGAN

PNC BANK, NATIONAL ASSOCIATION,
a national banking association,

                 Plaintiff,                    Case No.
v.
                                               Hon.
MID MICHIGAN FEED
 INGREDIENTS, L.L.C.,
a Michigan limited liability company,
GRATIOT AG INVESTMENTS, L.L.C.,
a Michigan limited liability company,
JBT GRAIN COMPANY, L.L.C.,
a Michigan limited liability company,
WAINO PIHL, an individual, and
CHS INC., a Minnesota corporation,


               Defendants.
__________________________________________________________________

MILLER, CANFIELD, PADDOCK
AND STONE, P.L.C.
Joseph M. Ammar (P41972)
Megan R.I. Baxter (P81945)
Attorneys for Plaintiff
150 W. Jefferson Ave., Suite 2500
Detroit, MI 48226
(269) 383-5810 / (313) 496-8459
ammar@millercanfield.com
baxter@millercanfield.com
__________________________________________________________________

                               COMPLAINT
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.2 Filed 03/25/21 Page 2 of 106




      Plaintiff, PNC Bank, a National Banking Association, by its attorneys, Miller,

Canfield, Paddock and Stone, P.L.C., for its Complaint against Defendants, states as

follows:

                                    THE PARTIES

      1.     Plaintiff, PNC Bank, a National Banking Association (“Plaintiff” or

“Bank”) is a national bank chartered under the laws of the United States, with its

home office, as set forth in its articles of association, located in the State of Delaware.

      2.     Defendant, Mid Michigan Feed Ingredients, L.L.C. (“Mid Michigan

Feed”), is a Michigan limited liability company whose registered office is 4584 ½

W. Garfield Road, Middleton, Michigan 48856. Upon information and belief, the

members of Mid Michigan Feed Ingredients, L.L.C. are Waino Pihl, individually;

Kris D. Duflo, Trustee of the Kris D. Duflo Revocable Living Trust Agreement

Under an Agreement Dated October 13, 2003, as amended (“Kris Duflo Trust”); Kim

C. Duflo, Trustee of the Kim C. Duflo Revocable Living Trust Agreement Under an

Agreement Dated December 14, 2007 (“Kim Duflo Trust”); and Kelvin L. Duflo,

Trustee of the Kelvin L. Duflo Revocable Living Trust Agreement Dated September

17, 2008 (“Kelvin Duflo Trust”). Upon information and belief, the Kris Duflo Trust

is a Michigan trust maintaining its address at 1445 Garfield Road, Perrinton,

Michigan 48871, and Kris D. Duflo is the Trustee of the Kris Duflo Trust. Upon

information and belief, the Kim Duflo Trust is a Michigan trust maintaining its



                                            2
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.3 Filed 03/25/21 Page 3 of 106




address at 709 N. Hillman Road, Stanton, Michigan 48888, and Kim C. Duflo is the

Trustee of the Kim Duflo Trust. Upon information and belief, the Kelvin Duflo Trust

is a Michigan trust maintaining its address at 10171 Garfield Road, Carson City,

Michigan 48811, and Kelvin L. Duflo is the Trustee of the Kelvin Duflo Trust.

      3.    Defendant, Gratiot Ag Investments, L.L.C. (“Gratiot”), is a Michigan

limited liability company whose registered office is 4584 ½ W. Garfield Road,

Middleton, Michigan 48856. Upon information and belief, the members of Gratiot

Ag Investments, L.L.C. are Waino Pihl, individually; Kris D. Duflo, Trustee of the

Kris D. Duflo Revocable Living Trust Agreement Under an Agreement Dated

October 13, 2003, as amended (“Kris Duflo Trust”); Kim C. Duflo, Trustee of the

Kim C. Duflo Revocable Living Trust Agreement Under an Agreement Dated

December 14, 2007 (“Kim Duflo Trust”); and Kelvin L. Duflo, Trustee of the Kelvin

L. Duflo Revocable Living Trust Agreement Dated September 17, 2008 (“Kelvin

Duflo Trust”). Upon information and belief, the Kris Duflo Trust is a Michigan trust

maintaining its address at 1445 Garfield Road, Perrinton, Michigan 48871, and Kris

D. Duflo is the Trustee of the Kris Duflo Trust. Upon information and belief, the

Kim Duflo Trust is a Michigan trust maintaining its address at 709 N. Hillman Road,

Stanton, Michigan 48888, and Kim C. Duflo is the Trustee of the Kim Duflo Trust.

Upon information and belief, the Kelvin Duflo Trust is a Michigan trust maintaining




                                         3
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.4 Filed 03/25/21 Page 4 of 106




its address at 10171 Garfield Road, Carson City, Michigan 48811, and Kelvin L.

Duflo is the Trustee of the Kelvin Duflo Trust.

      4.     Defendant, JBT Grain Company, L.L.C. (“JBT”), is a Michigan limited

liability company whose registered office is 4584 ½ W. Garfield Road, Middleton,

Michigan 48856. Upon information and belief, the members of JBT Grain Company,

L.L.C. are Waino Pihl, individually; Kris D. Duflo, Trustee of the Kris D. Duflo

Revocable Living Trust Agreement Under an Agreement Dated October 13, 2003,

as amended (“Kris Duflo Trust”); Kim C. Duflo, Trustee of the Kim C. Duflo

Revocable Living Trust Agreement Under an Agreement Dated December 14, 2007

(“Kim Duflo Trust”); and Kelvin L. Duflo, Trustee of the Kelvin L. Duflo Revocable

Living Trust Agreement Dated September 17, 2008 (“Kelvin Duflo Trust”). Upon

information and belief, the Kris Duflo Trust is a Michigan trust maintaining its

address at 1445 Garfield Road, Perrinton, Michigan 48871, and Kris D. Duflo is the

Trustee of the Kris Duflo Trust. Upon information and belief, the Kim Duflo Trust

is a Michigan trust maintaining its address at 709 N. Hillman Road, Stanton,

Michigan 48888, and Kim C. Duflo is the Trustee of the Kim Duflo Trust. Upon

information and belief, the Kelvin Duflo Trust is a Michigan trust maintaining its

address at 10171 Garfield Road, Carson City, Michigan 48811, and Kelvin L. Duflo

is the Trustee of the Kelvin Duflo Trust.




                                            4
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.5 Filed 03/25/21 Page 5 of 106




      5.     Defendant, Waino Pihl, is an individual who, upon information and

belief, resides at 5788 Wells Road, Ithaca, Michigan 48847, is domiciled in the State

of Michigan, and intends to make a home in the State of Michigan indefinitely. Mid

Michigan Feed Ingredients, L.L.C., Gratiot Ag Investments, L.L.C., JBT Grain

Company, L.L.C. and Waino Pihl are collectively referred to as the “Obligor

Defendants.”

      6.     Defendant, CHS Inc. (“CHS”), upon information and belief, is a

Minnesota corporation whose resident agent is CSC-Lawyers Incorporating Service

Company and whose registered office address is 2900 West Road, Suite 500, East

Lansing, Michigan 48823. Upon information and belief, the principal place of

business of Defendant CHS is in the State of Minnesota. CHS is named as a

defendant in this action because it claims an interest in certain personal property of

Defendant Mid Michigan Feed. The lien of CHS is subordinate to the lien in the

personal property described in the Security Agreement between Defendant Mid

Michigan Feed and Bank.

                         JURISDICTION AND VENUE

      7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332, as

complete diversity exists between the parties, and the amount in controversy,

exclusive of interest and costs, exceeds $75,000.




                                          5
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.6 Filed 03/25/21 Page 6 of 106




      8.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(a), because

the facts and circumstances giving rise to this cause of action occurred in Gratiot

County, Michigan.

                           THE LOAN DOCUMENTS

      9.     On July 31, 2018, Defendant Mid Michigan Feed made and delivered

to Bank an Amended and Restated Term Note, effective as of June 1, 2018, in order

to evidence a term loan that Bank extended to Defendant Mid Michigan Feed in the

original principal amount of $1,199,530.30 (the “Note”). Exhibit A.

      10.    In conjunction with the Bank’s extension of credit to Mid Michigan

Feed, on December 3, 2012, Mid Michigan Feed executed a Loan Agreement (the

“Loan Agreement”) which set forth additional terms and conditions governing the

loan relationship. Exhibit B.

      11.    Repayment of the Note was secured by a Security Agreement dated

December 3, 2012 (“Security Agreement”) executed by Mid Michigan Feed in favor

of the Bank, granting Bank a security interest in all of its assets (the “Collateral”).

Exhibit C.

      12.    As additional support for the timely payment and performance of the

Note, on December 3, 2012, Defendant Waino Pihl made and delivered an unlimited

personal Guaranty of payment (the “Individual Guaranty”). Exhibit D.




                                          6
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.7 Filed 03/25/21 Page 7 of 106




      13.    As additional support for the timely payment and performance of the

Note, on December 8, 2017, Defendants Gratiot and JBT, each made and delivered

an unlimited Guaranty of payment (collectively, the “Company Guaranties”).

Exhibit E.

      14.    The parties entered into a First Amendment to Loan Documents dated

as of January 16, 2013, a Waiver and Amendment to Loan Documents dated as of

November 27, 2013, an Amendment to Loan Documents dated as of July 16, 2014,

an Amendment to Loan Documents dated as of December 8, 2017, effective as of

November 30, 2017, and an Amendment to Loan Documents dated as of July 31,

2018, effective as of June 1, 2018 (collectively, “Amendments to Loan

Documents”). Exhibit F.

      15.    The Note, Loan Agreement, Security Agreement, Individual Guaranty,

Company Guaranties, Amendments to Loan Documents, and all other related

documents are referred to collectively as the “Loan Documents.”



                               THE DEFAULTS

      16.    The Note matured on April 1, 2019.

      17.    Defendant Mid Michigan Feed failed to timely pay the Note in full

when it matured as agreed pursuant to the terms of the Note.




                                        7
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.8 Filed 03/25/21 Page 8 of 106




        18.     Pursuant to its rights under the Loan Documents, Plaintiff demanded

the full and immediate repayment of all sums owing from Defendants pursuant to

the Note, Individual Guaranty and Company Guaranties.

        19.     Despite demand for the full and immediate repayment of all sums

owing under the Note, Defendants have failed, neglected and refused to repay the

sums owing to Plaintiff pursuant to the Note, Individual Guaranty and Company

Guaranties.

                                         COUNT I

                                    BREACH OF NOTE

        20.     Plaintiff restates and incorporates the allegations set forth in Paragraphs

1 through 19 above by reference, with the same force and effect as if fully repeated.

        21.     By its terms, the Note was to be repaid in ten equal consecutive monthly

installments of principal and interest in the amount of $15,000.00 each, through

April 1, 2019, when the outstanding principal and accrued interest was to paid in full

to Plaintiff.

        22.     Defendant Mid Michigan Feed failed to make payment to Plaintiff as

and when agreed pursuant to the terms of the Note.

        23.     The Note matured on April 1, 2019 and Plaintiff demanded the full and

immediate repayment of all sums owing thereunder from Defendant Mid Michigan

Feed.



                                              8
 Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.9 Filed 03/25/21 Page 9 of 106




      24.    Despite demand, Defendant Mid Michigan Feed has failed, neglected

and refused to repay the sums owing to Plaintiff pursuant to the Note.

      25.    As of March 15, 2021, the principal sum of $565,756.21 was owing and

due under the Note to Plaintiff, together with accrued and unpaid interest of

$75,945.87, and late charges of $1,200.00, for a total, exclusive of additional costs

and fees, of $642,902.08.

      26.    Under the Note, Defendant Mid Michigan Feed agreed to pay all of

Plaintiff’s costs and expenses incurred in its collection, including reasonable

attorney fees.

      WHEREFORE, Plaintiff PNC Bank, National Association, requests that this

Honorable Court enter judgment in its favor, and against Defendant, Mid Michigan

Feed Ingredients, L.L.C., in the sum of $642,902.08, and award Plaintiff its costs

and attorney fees incurred in the prosecution of this action, together with interest

thereon as provided for by statute from and after March 15, 2021.



                                     COUNT II

                            BREACH OF GUARANTIES


      27.    Plaintiff restates and incorporates the allegations set forth in Paragraphs

1 through 26 above by reference, with the same force and effect as if fully repeated.




                                           9
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.10 Filed 03/25/21 Page 10 of 106




       28.    As set forth in Count I above, Defendant Mid Michigan Feed is in

default of its obligations to Plaintiff.

       29.    By reason of the default by Defendant Mid Michigan Feed, as described

above, Plaintiff is entitled to recover all sums owing under the Note from

Defendants, Waino Pihl, Gratiot and JBT, jointly and severally, in accordance with

the terms of their Individual Guaranty and Company Guaranties.

       30.    Defendants, Waino Pihl, Gratiot and JBT have failed to honor the terms

of their Individual Guaranty and Company Guaranties, by their failure to repay the

sums owing under the Note, and despite demand therefor by Plaintiff.

       31.    As of March 15, 2021, there remains a balance owing to Plaintiff on

the Note, in the aggregate amount of $642,902.08, with further interest currently

accruing thereon at the default rate specified in the Note, for which Defendants,

Waino Pihl, Gratiot and JBT are liable pursuant to the terms of their Individual

Guaranty and Company Guaranties.

       32.    Pursuant to the terms of their Individual Guaranty and Company

Guaranties, Defendants Waino Pihl, Gratiot and JBT, jointly and severally, agreed

to reimburse Plaintiff for its costs and attorney fees incurred in the enforcement

thereof.

       WHEREFORE, Plaintiff PNC Bank, National Association, requests that this

Honorable Court enter judgment in its favor, and against Defendants, Waino Pihl,



                                           10
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.11 Filed 03/25/21 Page 11 of 106




Gratiot Ag Investments, L.L.C. and JBT Grain Company, L.L.C., jointly and

severally, in the sum of $642,902.08, and award Plaintiff its costs and attorney fees

incurred in the prosecution of this action, together with interest thereon as provided

for by statute from and after March 15, 2021.

                                     COUNT III

                            CLAIM AND DELIVERY

      33.    Plaintiff restates and incorporates the allegations set forth in Paragraphs

1 through 32 above by reference, with the same force and effect as if fully repeated.

      34.    As set forth in Count I above, Defendant Mid Michigan Feed has failed

to repay the sums owing to Plaintiff pursuant to the Note, despite demand having

been made by Plaintiff.

      35.    Pursuant to the terms of the Security Agreement and the Michigan

Uniform Commercial Code, Plaintiff is entitled to possession of the Collateral upon

the failure of Defendant Mid Michigan Feed to repay the Note as agreed.

      36.    Plaintiff’s security interest in the Collateral is senior to the interests of

the Defendants and is perfected pursuant to financing and continuation statements

filed with the Michigan Secretary of State on December 20, 2012 and July 3, 2017.

Copies of the financing and continuation statements are attached as Exhibit G.

      37.    The Collateral consists of independent pieces of property or a portion

of divisible property of uniform kind, quality and value.



                                           11
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.12 Filed 03/25/21 Page 12 of 106




      38.    The Collateral is not in the Defendants’ custody by virtue of any

execution or attachment against the personal property of Plaintiff, nor by virtue of

any warrant for the collection of taxes, assessments or fines.

      39.    The Collateral is presently subject to damage, accident, sale,

deterioration due to the passage of time, depreciation, and disposal or dissipation by

Defendant Mid Michigan Feed.

      40.    Upon information and belief, the Collateral has an aggregate value

which is less than the indebtedness owing to Plaintiff.

      41.    Pursuant to the terms of the Security Agreement and the Loan

Documents, Plaintiff is entitled to recover all costs, expenses and reasonable

attorney fees from Defendant Mid Michigan Feed, which are incurred in locating

and obtaining possession of the Collateral.

      WHEREFORE, Plaintiff PNC Bank, National Association request that this

Honorable Court:

             A.    Issue an Order requiring Defendant Mid Michigan Feed to show
                   cause why this Honorable Court should not order the Collateral
                   to be delivered to Plaintiff forthwith, in accordance with MCR
                   3.105 and MCL §600.2920; and,

             B.    Order and adjudge that Defendant Mid Michigan Feed
                   immediately deliver an inventory of the Collateral to Plaintiff
                   describing same by item, type and location, or permitting
                   Plaintiff to perform same forthwith, together with an accounting
                   of the proceeds realized from sales of same; and,




                                         12
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.13 Filed 03/25/21 Page 13 of 106




                   C.     Order and adjudge that Defendant Mid Michigan Feed deliver
                          the Collateral to Plaintiff, or that Plaintiff be permitted to seize
                          same within 21 days, pursuant to MCR 3.105(E)(4)(c); and,

                   D.     Order and adjudge Plaintiff to be authorized to dispose of the
                          Collateral pursuant to MCL §440.9610; and,

                   E.     Enter judgment in favor of Plaintiff, and against Defendants Mid
                          Michigan Feed, Waino Pihl, Gratiot and JBT, jointly and
                          severally, for any deficiency that may exist after the disposition
                          of the Collateral pursuant to Paragraph D above, together with
                          costs, attorney fees and interest as provided for by statute; and,

                   F.     Determine the priority of the respective parties’ interest in the
                          Collateral; and,

                   G.     Grant Plaintiff any other relief as this Honorable Court shall
                          deem just and appropriate.



                                                     MILLER, CANFIELD, PADDOCK
                                                     AND STONE, P.L.C.


DATED: March 25, 2021                                By: /s/ MEGAN R.I. BAXTER
                                                       Joseph M. Ammar (P41972)
                                                       Megan R.I. Baxter (P81945)
                                                       Attorneys for Plaintiff
                                                       150 W. Jefferson Ave.
                                                       Suite 2500
                                                       Detroit, MI 48226
                                                       (269) 383-5810 / (313) 496-8459
                                                       ammmar@millercanfield.com
                                                       baxter@millercanfield.com




35924261.2/158913.00006




                                                13
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.14 Filed 03/25/21 Page 14 of 106




                          INDEX OF EXHIBITS TO COMPLAINT


 EXHIBIT                                   DESCRIPTION

        A           Amended and Restated Term Note dated July 31, 2018
        B           Loan Agreement dated December 3, 2012
        C           Security Agreement dated December 3, 2012
        D           Guaranty and Suretyship Agreement of Waino Pihl dated December
                    3, 2012
        E           Guaranty and Suretyship Agreements of Gratiot Ag Investments,
                    L.L.C. and JBT Grain Company, L.L.C. dated December 8, 2017
        F           Amendments to Loan Documents dated January 16, 2013,
                    November 27, 2013, July 16, 2014, December 8, 2017 and July 31,
                    2018
        G           UCC Financing Statement filed December 20, 2012 and
                    Continuation filed July 3, 2017




37411865.1/158913.00006
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.15 Filed 03/25/21 Page 15 of 106




                              Exhibit A
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.16 Filed 03/25/21 Page 16 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.17 Filed 03/25/21 Page 17 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.18 Filed 03/25/21 Page 18 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.19 Filed 03/25/21 Page 19 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.20 Filed 03/25/21 Page 20 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.21 Filed 03/25/21 Page 21 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.22 Filed 03/25/21 Page 22 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.23 Filed 03/25/21 Page 23 of 106




                              Exhibit B
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.24 Filed 03/25/21 Page 24 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.25 Filed 03/25/21 Page 25 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.26 Filed 03/25/21 Page 26 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.27 Filed 03/25/21 Page 27 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.28 Filed 03/25/21 Page 28 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.29 Filed 03/25/21 Page 29 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.30 Filed 03/25/21 Page 30 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.31 Filed 03/25/21 Page 31 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.32 Filed 03/25/21 Page 32 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.33 Filed 03/25/21 Page 33 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.34 Filed 03/25/21 Page 34 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.35 Filed 03/25/21 Page 35 of 106




                              Exhibit C
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.36 Filed 03/25/21 Page 36 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.37 Filed 03/25/21 Page 37 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.38 Filed 03/25/21 Page 38 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.39 Filed 03/25/21 Page 39 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.40 Filed 03/25/21 Page 40 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.41 Filed 03/25/21 Page 41 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.42 Filed 03/25/21 Page 42 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.43 Filed 03/25/21 Page 43 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.44 Filed 03/25/21 Page 44 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.45 Filed 03/25/21 Page 45 of 106




                              Exhibit D
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.46 Filed 03/25/21 Page 46 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.47 Filed 03/25/21 Page 47 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.48 Filed 03/25/21 Page 48 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.49 Filed 03/25/21 Page 49 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.50 Filed 03/25/21 Page 50 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.51 Filed 03/25/21 Page 51 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.52 Filed 03/25/21 Page 52 of 106




                              Exhibit E
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.53 Filed 03/25/21 Page 53 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.54 Filed 03/25/21 Page 54 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.55 Filed 03/25/21 Page 55 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.56 Filed 03/25/21 Page 56 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.57 Filed 03/25/21 Page 57 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.58 Filed 03/25/21 Page 58 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.59 Filed 03/25/21 Page 59 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.60 Filed 03/25/21 Page 60 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.61 Filed 03/25/21 Page 61 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.62 Filed 03/25/21 Page 62 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.63 Filed 03/25/21 Page 63 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.64 Filed 03/25/21 Page 64 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.65 Filed 03/25/21 Page 65 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.66 Filed 03/25/21 Page 66 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.67 Filed 03/25/21 Page 67 of 106




                              Exhibit F
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.68 Filed 03/25/21 Page 68 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.69 Filed 03/25/21 Page 69 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.70 Filed 03/25/21 Page 70 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.71 Filed 03/25/21 Page 71 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.72 Filed 03/25/21 Page 72 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.73 Filed 03/25/21 Page 73 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.74 Filed 03/25/21 Page 74 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.75 Filed 03/25/21 Page 75 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.76 Filed 03/25/21 Page 76 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.77 Filed 03/25/21 Page 77 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.78 Filed 03/25/21 Page 78 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.79 Filed 03/25/21 Page 79 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.80 Filed 03/25/21 Page 80 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.81 Filed 03/25/21 Page 81 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.82 Filed 03/25/21 Page 82 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.83 Filed 03/25/21 Page 83 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.84 Filed 03/25/21 Page 84 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.85 Filed 03/25/21 Page 85 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.86 Filed 03/25/21 Page 86 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.87 Filed 03/25/21 Page 87 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.88 Filed 03/25/21 Page 88 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.89 Filed 03/25/21 Page 89 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.90 Filed 03/25/21 Page 90 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.91 Filed 03/25/21 Page 91 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.92 Filed 03/25/21 Page 92 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.93 Filed 03/25/21 Page 93 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.94 Filed 03/25/21 Page 94 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.95 Filed 03/25/21 Page 95 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.96 Filed 03/25/21 Page 96 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.97 Filed 03/25/21 Page 97 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.98 Filed 03/25/21 Page 98 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.99 Filed 03/25/21 Page 99 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.100 Filed 03/25/21 Page 100 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.101 Filed 03/25/21 Page 101 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.102 Filed 03/25/21 Page 102 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.103 Filed 03/25/21 Page 103 of 106




                               Exhibit G
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.104 Filed 03/25/21 Page 104 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.105 Filed 03/25/21 Page 105 of 106
Case 2:21-cv-10655-TLL-PTM ECF No. 1, PageID.106 Filed 03/25/21 Page 106 of 106
